SECURITIES PURCHASE AGREEMENT

      THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of
December 20, 2005, by and among Cambridge Display Technology, Inc., a Delaware
corporation with a registered office at 160 Greentree Drive, Suite 101
Dover, Delaware 19904 (the "Company"), and the investors listed on the Schedule
of Investors attached hereto as Exhibit A (individually, an "Investor" and,
collectively, the "Investors").
      RECITALS
      A.         The Company and each Investor is executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "Securities Act"), and Rule
506 of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the Securities Act.
      B.         Each Investor, severally and not jointly, wishes to purchase,
and the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of the Common Stock, par value
$0.01 per share, of the Company (the "Common Stock"), set forth opposite such
Investor's name under the heading "Common Shares" in Exhibit A (which aggregate
amount for all Investors together shall be 2,187,500 shares of Common Stock) and
(ii) a Warrant (as defined below) entitling such Investor to subscribe for and
purchase such number of Warrant Shares (as defined below) set forth opposite
such Investor's name under the heading "Warrant Shares" in Exhibit A. The Common
Shares (as defined below) and the Warrant Shares issued under this Agreement
shall collectively be referred to herein as the "Shares." The Shares and the
Warrants shall collectively be referred to herein as the "Securities."
      NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
ARTICLE I
DEFINITIONS
      1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
      "Advice" has the meaning set forth in Section 6.5.
      "Affiliate" means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144.
      "Agent" has the meaning set forth in Section 3.1(l).
      "Agreement" has the meaning set forth in the introductory paragraph of
this Agreement.
      "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
      "Closing" means the closing of the purchase and sale of the Securities
pursuant to Section 2.1.
      "Closing Date" means the date and time of the Closing and shall be 10:00
a.m., New York City Time, on December 22, 2005 (or such other date and time as
is mutually agreed to by the Company and each Investor).
      "Closing Price" means, for any date, the closing price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Eligible Market or exchange or quotation system on which the Common Stock is
then listed or quoted.
      "Common Stock" has the meaning set forth in the Recitals to this
Agreement.
      "Common Shares" means an aggregate of 2,187,500 shares of Common Stock,
which are being issued and sold by the Company to the Investors at the Closing,
together with any securities issued or issuable upon any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof.
      "Company" has the meaning set forth in the introductory paragraph of this
Agreement.
      "Company Counsel" means Pillsbury Winthrop Shaw Pittman LLP, counsel to
the Company.
      "Disclosure Materials" has the meaning set forth in Section 3.1(g).
      "Effective Date" means the date that the Registration Statement is first
declared effective by the SEC.
      "Effectiveness Period" has the meaning set forth in Section 6.1(b).
      "8-K Filing" has the meaning set forth in Section 4.5.
      "Eligible Market" means any of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market or the Nasdaq Capital Market.
      "Environmental Laws" has the meaning set forth in Section 3.1(aa).
      "Event" has the meaning set forth in Section 6.1(d).
      "Event Payments" has the meaning set forth in Section 6.1(d).
      "Exchange Act" means the Securities Exchange Act of 1934, as amended.
      "Excluded Investors" means the Agent and its Affiliates.
      "Filing Date" means the date that is 30 days after the Closing Date.
      "GAAP" has the meaning set forth in Section 3.1(g).
      "Hazardous Materials" has the meaning set forth in Section 3.1(aa).
      "Indemnified Party" has the meaning set forth in Section 6.4(c).
      "Indemnifying Party" has the meaning set forth in Section 6.4(c).
      "Intellectual Property Rights" has the meaning set forth in Section
3.1(s).
      "Investor" has the meaning set forth in the introductory paragraph of this
Agreement.
      "Lien" means any lien, charge, claim, security interest, encumbrance,
right of first refusal or other restriction.
      "Losses" means any and all losses, claims, damages, liabilities,
settlement costs and expenses, including, without limitation, and reasonable
attorneys' fees.
      "Material Adverse Effect" has the meaning set forth in Section 3.1(b).
      "Person" means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company or joint stock company.
      "Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, or a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
      "Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430B promulgated by the SEC pursuant to the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
      "Registrable Securities" means the Common Shares and the Warrant Shares.
      "Registration Statement" means each registration statement required to be
filed under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or the Prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement or the Prospectus.
      "Regulation D" has the meaning set forth in the Recitals to this
Agreement.
      "Related Person" has the meaning set forth in Section 4.6.
      "Required Effectiveness Date" means the date that is 100 days after the
Closing Date (unless the Registration Statement is reviewed by the SEC, in which
case 130 days after the Closing Date).
      "Rule 144," "Rule 415" and "Rule 424" means Rule 144, Rule 415 and Rule
424, respectively, promulgated by the SEC pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
      "SEC" has the meaning set forth in the Recitals to this Agreement.
      "SEC Reports" has the meaning set forth in Section 3.1(g).
      "Securities" has the meaning set forth in the Recitals to this Agreement.
      "Shares" has the meaning set forth in the Recitals to this Agreement.
      "Securities Act" has the meaning set forth in the Recitals to this
Agreement.
      "Short Sales" has the meaning set forth in Section 3.2(h).
      "Subsidiary" means any Affiliate of the Company that, directly or
indirectly through one or more intermediaries, is controlled by the Company.
      "Trading Day" means (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on the Nasdaq National Market (or any successor thereto) or (c)
if trading ceases to occur on the Nasdaq National Market (or any successor
thereto), any Business Day.
      "Trading Market" means the Nasdaq National Market or any other Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
      "Transaction Documents" means this Agreement, including the schedules and
exhibits attached hereto, and the Warrants.
      "Transfer Agent" means The Bank of New York or any successor transfer
agent for the Company.
      "Transfer Agent Instructions" means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
      "Warrant" means the warrants to purchase the Warrant Shares in the form
and substance attached hereto as Exhibit E issued to the Investors pursuant to
the terms hereof.
      "Warrant Shares" means shares of the Common Stock issuable upon exercise
of or otherwise pursuant to the Warrants, together with securities issued or
issuable upon any stock split, subdivision, dividend or distribution payable in
shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof.
ARTICLE II
PURCHASE AND SALE
      1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, (a)
such number of Common Shares set forth opposite such Investor's name on Exhibit
A under the heading "Common Shares" and (b) a Warrant entitling such Investor to
subscribe for and purchase such number of Warrant Shares set forth opposite such
Investor's name on Exhibit A under the heading "Warrant Shares." The date and
time of the Closing and shall be 10:00 a.m., New York City Time, on the Closing
Date. The Closing shall take place at the offices of Company Counsel.
      2 Closing Deliveries.
            (a) At the Closing, the Company shall deliver or cause to be
delivered to each Investor the following:
                     (i) one or more stock certificates, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)),
evidencing such number of Common Shares set forth opposite such Investor's name
on Exhibit A under the heading "Common Shares," registered in the name of such
Investor;
                     (ii) a duly executed Warrant entitling such Investor to
subscribe for and purchase such number of Warrant Shares set forth opposite such
Investor's name on Exhibit A under the heading "Warrant Shares";
                     (iii) a legal opinion of Company Counsel as to the matters
set forth in Exhibit C, executed by such counsel and delivered to the Investors
and the Agent; and
                     (iv) duly executed Transfer Agent Instructions acknowledged
by the Transfer Agent.
            (b) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth opposite such Investor's
name on Exhibit A under the heading "Purchase Price" in United States dollars
and in immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
      1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors as follows:
            (a) Subsidiaries. The Company has no Subsidiaries other than those
listed in Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the Company
owns, directly or indirectly, all of the capital stock or comparable equity
interests of each Subsidiary free and clear of any Lien and all the issued and
outstanding shares of capital stock or comparable equity interests of each
Subsidiary are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights.
            (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, (i) have or result in a material
adverse effect on the results of operations, assets, business or financial
condition of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or (ii) materially and adversely impair the Company's
ability to perform its obligations under any of the Transaction Documents
(either of clause (i) or (ii), a "Material Adverse Effect").
            (c) Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its Board
of Directors or its stockholders. Each of the Transaction Documents to which it
is a party has been, or upon delivery will be, duly executed by the Company and
is, or when delivered in accordance with the terms hereof will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally and (ii)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.
            (d) No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (i) conflict with or violate any provision of the Company's or any
Subsidiary's certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or a
Subsidiary is bound or affected, except to the extent that such violation would
not reasonably be expected to have a Material Adverse Effect.
            (e) The Shares.        The Common Shares are duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable. Upon exercise of the
Warrants in accordance with the terms thereof, the Warrant Shares will be
validly issued, fully paid and nonassessable. The issuance and delivery of the
Common Shares and the Warrants are free and clear of all Liens and will not be
subject to preemptive or similar rights of stockholders. The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants.
            (f) Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) as of
the date of this Agreement is set forth in Schedule 3.1(f). All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all applicable securities
laws. Except as disclosed in Schedule 3.1(f), the Company has not issued any
other options, warrants, script rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or entered into any
agreement giving any Person any right to subscribe for or acquire, any shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. Except as set forth on Schedule 3.1(f), and except for customary
adjustments as a result of stock dividends, stock splits, combinations of
shares, reorganizations, recapitalizations, reclassifications or other similar
events, there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders) and the issuance and sale of the Common Shares and the
Warrants will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than pursuant to the terms of the Transaction
Documents) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
knowledge of the Company, except as specifically disclosed in the SEC Reports or
in Schedule 3.1(f), no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act), or has the right to
acquire, by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the outstanding Common Stock, ignoring for such
purposes any limitation on the number of shares of Common Stock that may be
owned at any single time.
            (g) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials being collectively
referred to herein as the "SEC Reports" and, together with this Agreement and
the Schedules to this Agreement, the "Disclosure Materials"), on a timely basis
or has received a valid extension of such time of filing for any of the SEC
Reports and has filed any such SEC Reports prior to the expiration of any such
extension. The Company has made available to the Investors or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the SEC's EDGAR system. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated by
the SEC thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP"), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the consolidated financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments. All material agreements to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any Subsidiary are subject are included as part of or
specifically identified in the SEC Reports, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC.
            (h) Material Adverse Change. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports or in Schedule 3.1(h) hereto, (i) there has been no
event, occurrence or development in the business, financial condition or results
of operations of the Company and its subsidiaries taken as a whole that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) neither the Company nor any Subsidiary has incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company's financial statements
pursuant to GAAP or required to be disclosed in filings made with the SEC, (iii)
the Company has not altered its method of accounting or changed its auditors,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (except for repurchases by the Company of shares of capital
stock held by employees, officers, directors or consultants pursuant to an
option of the Company to repurchase such shares upon the termination of
employment or services) and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company
stock-based plans.
            (i) Absence of Litigation. Except as disclosed in the SEC Reports,
there is no action, suit, claim or proceeding, or, to the Company's knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
            (j) Compliance. Neither the Company nor any Subsidiary, except in
each case as would not, individually or in the aggregate, reasonably be expected
to have or result in a Material Adverse Effect, (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
except to the extent that any such default or violation would not reasonably be
expected to have a Material Adverse Effect.
            (k) Title to Assets. Except as specifically disclosed in the SEC
Reports, the Company and the Subsidiaries have good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real or
personal property that are material to the business of the Company and the
Subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances, claims and defects that would have a Material Adverse Effect.
            (l) No General Solicitation; Placement Agent's Fees. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their behalf
(other than the Agent), has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Common Shares or the Warrants. The Company shall be
responsible for the payment of any placement agent's fees, financial advisory
fees, or brokers' commission (other than for persons engaged by any Investor or
its investment advisor) relating to or arising out of the issuance of the Common
Shares and the Warrants pursuant to this Agreement. The Company shall pay, and
hold each Investor harmless against, any liability, loss or expense (including,
without limitation, reasonable attorney's fees and out-of-pocket expenses)
arising in connection with any such claim for fees arising out of the issuance
of the Common Shares and the Warrants pursuant to this Agreement. The Company
acknowledges that it has engaged SG Cowen & Co., LLC as placement agent (the
"Agent") in connection with the sale of the Common Shares and the Warrants.
Other than the Agent, the Company has not engaged any placement agent or other
agent in connection with the sale of the Common Shares and the Warrants.
            (m)   Private Placement. Neither the Company nor any of its
Affiliates nor any Person acting on the Company's behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D in connection with the offer and sale by the
Company of the Securities as contemplated hereby or (ii) cause the offering of
the Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. The Company is not required to be
registered as, and is not an Affiliate of, an "investment company" within the
meaning of the Investment Company Act of 1940, as amended. The Company is not
required to be registered as, a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.
            (n) Form S-3 Eligibility. The Company is eligible to use Form S-3
for the registration of shares of Common Stock under the Securities Act that are
to be offered in a transaction involving a secondary offering for the account of
any Person other than the Company, except for the condition set forth in General
Instruction I.A.3(a) to Form S-3, which condition will be satisfied on January
3, 2006.
            (o) Listing and Maintenance Requirements. The Company has not, in
the 12 months preceding the date hereof, received notice (written or oral) from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance in all
material respects with all such listing and maintenance requirements.
            (p) Registration Rights. No Person has any rights (including
"piggy-back" registration rights) to have any securities of the Company
registered with the SEC under the Securities Act because of the filing or
effectiveness of the Registration Statement or otherwise in connection with the
issuance of the Securities other than pursuant to this Agreement.
            (q) Disclosure. The Company confirms that neither it nor any of its
officers, directors or Affiliates, has provided any of the Investors (other than
Excluded Investors) or their agents or counsel with any information that
constitutes or might constitute material, nonpublic information (other than the
existence and terms of the issuance of Securities, as contemplated by this
Agreement). The Company understands and confirms that each of the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company (other than Excluded Investors). All disclosure provided by the
Company to the Investors regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on the behalf of the Company are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the Company's knowledge, no event or circumstance has occurred or
information exists with respect to the Company or any of the Subsidiaries or its
or their business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Investor (other than Excluded Investors)
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in the
Transaction Documents.
            (r) Acknowledgment Regarding Investors' Purchase of Securities.
Based upon the assumption that the transactions contemplated by this Agreement
are consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors (other
than Excluded Investors) is acting solely in the capacity of an arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Investor (other than Excluded Investors) is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors' purchase of the Securities. The Company further represents to each
Investor that the Company's decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
            (s) Patents and Trademarks. To its knowledge, the Company and the
Subsidiaries own, or possess adequate rights or licenses to use, all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights (the
"Intellectual Property Rights") necessary to conduct their respective businesses
as now conducted. The Company does not have any knowledge of any infringement by
the Company or the Subsidiaries of the Intellectual Property Rights of others,
except for such as would as would not reasonably be expected to have a Material
Adverse Effect. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company being threatened, against the Company or the
Subsidiaries regarding the Intellectual Property Rights, which could reasonably
be expected to have a Material Adverse Effect.
            (t) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and location
in which the Company and the Subsidiaries are engaged.
            (u) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such certificates, authorizations and permits does not, individually
or in the aggregate, have or result in a Material Adverse Effect, and neither
the Company nor any Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any certificates, authorizations
and permits, except where such revocation or modification would not, singularly
or in the aggregate, have a Material Adverse Effect.
            (v) Transactions With Affiliates and Employees. Except as set forth
in the SEC Reports, none of the officers, directors or employees of the Company
is presently a party to any transaction that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated by the SEC under the
Securities Act.
            (w) Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
            (x) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder, except where such noncompliance
would not have, individually or in the aggregate, a Material Adverse Effect.
            (y) Foreign Corrupt Practices. Neither the Company nor any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of the
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
            (z) Employee Relations. No labor disturbance by the employees of the
Company or any of the Subsidiaries exists or, to the best of the Company's
knowledge, is imminent that might be expected to have a Material Adverse Effect.
The Company is not aware that any key employee or significant group of employees
of the Company or any subsidiary plans to terminate employment with the Company
or any such subsidiary.
            (aa) Environmental Laws. The Company and the Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply would be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term "Environmental Laws" means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
            (bb) Tax Status. The Company and the Subsidiaries each (i) has filed
all necessary federal, state and foreign income and franchise tax returns, (ii)
has paid all federal state, local and foreign taxes due and payable for which it
is liable and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the best of the Company's knowledge, proposed against it that
would have a Material Adverse Effect.
      2 Representations and Warranties of the Investors. Each Investor hereby,
as to itself only and for no other Investor, represents and warrants to the
Company as follows:
            (a) Organization; Authority. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Investor of the
Securities hereunder has been duly authorized by all necessary action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
            (b) No Public Sale or Distribution; Investment Intent. Such Investor
is acquiring the Securities in the ordinary course of business for its own
account as principal and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws, and such
Investor does not have a present arrangement to effect any distribution of the
Securities to or through any person or entity; provided, however, that by making
the representations herein, such Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. Such Investor
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities except in compliance with the Securities Act
and the rules and regulations promulgated thereunder.
            (c) Investor Status. At the time such Investor was offered the
Securities, it was, and at the date hereof it is, an "accredited investor" as
defined in Rule 501(a) under the Securities Act.
            (d) Experience of Such Investor. Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Investor understands
that it must bear the economic risk of this investment in the Securities
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.
            (e) Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor's
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company's representations and warranties contained in the
Transaction Documents.
            (f) No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
            (g) No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby.
            (h) Illegal Transactions. Neither such Investor, directly or
indirectly, nor any Person acting on behalf of or pursuant to any understanding
with such Investor, has engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company's securities) since the time that such Investor was
first contacted by the Company, the Agent or any other Person regarding an
investment in the Company. Such Investor covenants that neither it nor any
Person acting on behalf or pursuant to any understanding with such Investor will
engage, directly or indirectly, in any transactions in the Company's securities,
including Short Sales, prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. Such Investor further covenants that from
and after the date of such disclosure, and for so long as such Investor owns any
Securities purchased hereunder, neither it nor any Person acting on behalf of or
pursuant to any understanding with such Investor will engage in any Short Sales
at a time when it has no equivalent offsetting long position in shares of Common
Stock and otherwise covenants to conduct all its trading in the Company's
securities in compliance with applicable securities laws. For purposes of
determining whether or not such Investor has such an equivalent offsetting long
position, shares of Common Stock that such Investor would otherwise be entitled
to receive upon conversion or exercise of the Company's convertible securities
(including the Warrant held by such Investor) will be included as if held long
by such Investor (regardless of any limitation upon such conversion or
exercise). For purposes hereof, "Short Sales" include, without limitation, all
"short sales" as defined in Rule 200 promulgated by the SEC under Regulation SHO
under the Exchange Act and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, derivatives
and similar arrangements (including on a total return basis) and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
            (i) No Legal, Tax or Investment Advice. Such Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Common Shares and the Warrants and that the Agent makes
no representation or warranty with regard to the merits of this transaction or
as to the accuracy of any information such Investor may have received in
connection therewith. Such Investor acknowledges that it has not relied on any
information or advice furnished by or on behalf of the Agent.
            (j) Confidentiality. Such Investor will hold in confidence all
information concerning this Agreement and the placement of the Common Shares and
the Warrants hereunder until the earlier of such time as (a) the Company has
made a public announcement concerning the Agreement and the placement of the
Common Shares and the Warrants hereunder and (b) this Agreement is terminated.
      
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
      1 Transfer Restrictions.
            (a) Each Investor covenants that the Securities will only be
disposed of pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws, including, in the
case of any transfer of Securities by such Investor pursuant to the Registration
Statement, that such Investor will deliver a current prospectus (unless such a
prospectus is deemed to have been delivered pursuant to Rule 172 under the
Securities Act) and, in the case of any such transfer pursuant to Rule 144, that
such Investor will comply with the requirements of Rule 144. In connection with
any transfer of Securities (other than any such transfer (i) pursuant to an
effective registration statement, (ii) pursuant to Rule 144(k) or (iii) to the
Company), the Company shall require the transferor to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act or is exempt
from such registration. Notwithstanding the foregoing, the Company hereby
consents to and agrees to register on the books of the Company and with the
Transfer Agent, without any such legal opinion, except to the extent that the
Transfer Agent requests such legal opinion, any transfer of Securities by an
Investor to an Affiliate of such Investor, provided that the transferee
certifies to the Company that it is an "accredited investor" as defined in Rule
501(a) under the Securities Act and provided that such Affiliate does not
request any removal of any existing legends on any certificate evidencing the
Securities.
            (b) The Investors agree to the imprinting, so long as is required by
this Section 4.1(b), of the following legend on any certificate evidencing
Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) after the Securities have been sold pursuant to a
Registration Statement that is effective under the Securities Act covering the
resale of such Securities, (ii) following any sale of such Securities pursuant
to Rule 144 if the holder provides the Company with a legal opinion providing
reasonable assurances that the Securities can be sold under Rule 144, (iii) if
the holder provides the Company with a certificate providing reasonable
assurances that the Securities are eligible for sale under Rule 144(k) or (iv)
if the holder provides the Company with a legal opinion providing reasonable
assurances that such legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC). The Company shall cause its
counsel to issue the confirmation included in the Transfer Agent Instructions to
the Transfer Agent on the Effective Date. Following the Effective Date or at
such earlier time as a legend is no longer required for certain Securities, the
Company will, no later than three Trading Days following the delivery by an
Investor to the Company or the Transfer Agent of a legended certificate
representing such Securities and an opinion of counsel to the extent required by
Section 4.1(a), deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(b).
      2 Furnishing of Information. As long as any Investor owns Securities, the
Company covenants to use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. The Company further covenants that it will take
such further action as any holder of Securities may reasonably request to
satisfy the provisions of this Section 4.2. As long as any Investor owns
Securities, such Investor covenants and agrees (a) to provide the Company with
such information regarding such Investor's ownership of its Securities and the
plan of distribution thereof as shall be reasonably required for the timely
preparation and filing of the Registration statement and (b) that,
notwithstanding anything herein to the contrary, the Company shall not be
required to register any of such Investor's Securities under the Registration
Statement if such information, to the extent not provided at the Closing, is not
provided to the Company within 15 days of the Closing Date.
      3 Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
      4 Securities Laws Disclosure; Publicity. The Company shall, on or before
8:30 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release acceptable to the Investors disclosing all
material terms of the transactions contemplated hereby. On the Closing Date, the
Company shall file a Current Report on Form 8-K with the SEC (the "8-K Filing")
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Current Report on Form 8-K this
Agreement, in the form required by the Exchange Act. Thereafter, the Company
shall timely file any filings and notices required by the SEC or applicable law
with respect to the transactions contemplated hereby and provide copies thereof
to the Investors promptly after filing. The Company shall not publicly disclose
the name of any Investor or include the name of any Investor in any press
release without the prior written consent of such Investor, unless otherwise
required by law. The Company shall not, and shall cause each of the Subsidiaries
and its and each of their respective officers, directors, employees and agents
not to, provide any Investor with any material nonpublic information regarding
the Company or any of the Subsidiaries from and after the issuance of the above
referenced press release without the express written consent of such Investor.
      5 Use of Proceeds . The Company intends to use the net proceeds from the
sale of the Common Shares and the Warrants and the exercise of the Warrants for
general corporate purposes. The Company also may use a portion of the net
proceeds, currently intended for general corporate purposes, to acquire or
invest in technologies, products or services that complement its business.
Pending these uses, the Company intends to invest the net proceeds from this
offering in short-term, interest-bearing, investment-grade securities or
otherwise pursuant to the Company's customary investment policies.
ARTICLE V
CONDITIONS
      1 Conditions Precedent to the Obligations of the Investors. The obligation
of each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:
            (a) Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of the Closing Date; and
            (b) Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing Date.
      2 Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
            (a) Representations and Warranties. The representations and
warranties of the Investors contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of the Closing Date; and
            (b) Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing Date, including, without
limitation, completing and delivering to the Company the Instruction Sheet for
Investors attached hereto as Exhibit B.
ARTICLE VI
REGISTRATION RIGHTS
      1 Registration Statement.
            (a) As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the SEC a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (unless the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act and
the Exchange Act).
            (b) The Company shall use its commercially reasonable efforts to
cause the Registration Statement to be declared effective by the SEC as promptly
as possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earliest of (i) the date that all Registrable Securities covered by the
Registration Statement have been resold, (ii) the expiration of the holding
period that would be applicable to non-Affiliates of the Company under Rule
144(k) and (iii) the second anniversary of the Closing Date (the "Effectiveness
Period").
            (c) The Company shall notify each Investor in writing promptly (and
in any event within two Trading Days) after receiving notification from the SEC
that the Registration Statement has been declared effective under the Securities
Act.
            (d) Should an Event (as defined below) occur, then upon the
occurrence of such Event, and on every monthly anniversary thereof until the
applicable Event is cured, the Company shall pay to each Investor an amount in
cash, as liquidated damages and not as a penalty, equal to 1.0% of (i) the
number of Common Shares held by such Investor as of the date of such Event
multiplied by (ii) the purchase price paid by such Investor for such Common
Shares (exclusive of any amount attributable to the Warrant acquired by such
Investor) then held. The payments to which an Investor shall be entitled
pursuant to this Section 6.1(d) are referred to herein as "Event Payments." Any
Event Payments payable pursuant to the terms hereof shall apply on a pro rated
basis for any portion of a month prior to the cure of an Event. In the event the
Company fails to make Event Payments in a timely manner, such Event Payments
shall bear interest at the rate of 1.0% per month (prorated for partial months)
until paid in full. All pro rated calculations made pursuant to this paragraph
shall be based upon the actual number of days in such pro rated month.
For such purposes, each of the following shall constitute an "Event":
                     (i) the Registration Statement is not filed on or prior to
the Filing Date or is not declared effective by the SEC under the Securities Act
on or prior to the Required Effectiveness Date; provided, however, that for the
purposes of the Event Payment under this Section 6.1(d) only, the Company shall
have an additional 30 days to cure the failure to declare the Registration
Statement effective on or prior to the Required Effectiveness Date before such
Event Payment is due to the Investors under this Section 6.1(d); and
                     (ii) the Company fails for any reason to deliver a
certificate evidencing any Common Shares or the Warrant Shares to an Investor
within three Trading Days after delivery of such certificate is required
pursuant to any Transaction Document.
            (e) Notwithstanding anything in this Agreement to the contrary,
after 60 consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Investors, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is engaged in a material merger, acquisition or sale and the Company's Board of
Directors determines in good faith, by appropriate resolutions, that, as a
result of such activity, (A) it would be materially detrimental to the Company
(other than as relating solely to the price of the Common Stock) to maintain a
Registration Statement at such time or (B) it is in the best interests of the
Company to suspend sales under such registration at such time. Upon receipt of
such notice, each Investor shall immediately discontinue any sales of
Registrable Securities pursuant to such registration until such Investor has
received copies of a supplemented or amended Prospectus or until such Investor
is advised in writing by the Company that the then-current Prospectus may be
used and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus. In no
event, however, shall this right be exercised to suspend sales beyond the period
during which (in the good faith determination of the Company's Board of
Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company's rights under this Section 6(e) may be
exercised for a period of no more than 20 days at a time and not more than three
times in any twelve-month period, without such suspension being considered as
part of an Event Payment determination. In addition, the Company may, by written
notice to the Investors, suspend sales under a Registration Statement after the
Effective Date thereof and/or require that the Investors immediately cease the
sale of shares of Common Stock pursuant thereto and/or defer the filing of any
subsequent Registration Statement to the extent necessary to file any
post-effective amendment to the Registration Statement in order to amend the
table of selling stockholders within the Registration Statement to reflect
transfers of the Securities pursuant to Section 4.1. Immediately after the end
of any suspension period under this Section 6(e), the Company shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Investors to publicly resell their Registrable Securities
pursuant to such effective Registration Statement.
            (f) The Company shall not, from the date hereof until the Effective
Date of the Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to any of the Company's employee benefit plans
registered on Form S-8.
      2 Registration Procedures. In connection with the Company's registration
obligations hereunder, the Company shall:
            (a) Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), furnish to the Investors copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of the
Investors. The Company shall reflect in each such document when so filed with
the SEC such comments as the Investors may reasonably and promptly propose.
            (b) (i) Subject to Section 6.1(e), prepare and file with the SEC
such amendments, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep the Registration Statement continuously effective, as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the SEC such additional Registration Statements in order to register for resale
under the Securities Act all of the Registrable Securities; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.
            (c) Notify each Investor as promptly as reasonably possible, and (if
requested by such Investor) confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events: (i) the SEC notifies
the Company whether there will be a "review" of any Registration Statement; (ii)
the SEC comments in writing on any Registration Statement; (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the SEC or any other Federal or state governmental authority requests any
amendment or supplement to any Registration Statement or the Prospectus or
requests additional information related thereto; (v) the SEC issues any stop
order suspending the effectiveness of any Registration Statement or initiates
any Proceedings for that purpose; (vi) the Company receives notice of any
suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any Proceeding for such purpose; or (vii) the financial statements included
in any Registration Statement become ineligible for inclusion therein or any
Registration Statement or the Prospectus or other document contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
            (d) Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably possible.
            (e) If requested by an Investor, provide such Investor, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC.
            (f) Promptly deliver to each Investor, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of the Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by the Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
            (g) (i) In the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be approved for listing on
each Trading Market as soon as possible thereafter; (iii) provide to each
Investor evidence of such listing; and (iv) during the Effectiveness Period,
maintain the listing of such Registrable Securities on each such Trading Market
or another Eligible Market.
            (h) Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.
            (i) Cooperate with the Investors to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by this Agreement and under
law, of all restrictive legends, and to enable such Registrable Securities to be
in such denominations and registered in such names as any such Investors may
reasonably request.
            (j) Upon the occurrence of any event described in Section
6.2(c)(vii), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
            (k) Cooperate with any reasonable due diligence investigation
undertaken by the Investors in connection with the sale of Registrable
Securities, including, without limitation, by making available documents and
information; provided, however, that the Company will not deliver or make
available to any Investor material, nonpublic information unless such Investor
specifically requests in advance to receive material, nonpublic information in
writing.
            (l) Comply in all material respects with all rules and regulations
of the SEC applicable to the registration of the Securities.
      3 Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including, without limitation, (a) all registration and filing
fees and expenses, including, without limitation, those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement and (f)
all listing fees to be paid by the Company to the Trading Market.
      4 Indemnification
            (a) Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Investor, the officers, directors, partners, members, agents and employees
of each of them, each Person who controls any such Investor (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of Company prospectus or in
any amendment or supplement thereto or in any Company preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except to the extent, but only to the extent, that (A) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Investor furnished in writing to the Company by such
Investor for use therein, or to the extent that such information relates to such
Investor or such Investor's proposed method of distribution of Registrable
Securities or (B) in the case of an occurrence of an event of the type specified
in Section 6.2(c)(v), 6.2(c)(vi) or 6.2(c)(vii), the use by such Investor of an
outdated or defective Prospectus after the Company has notified such Investor in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Investor of the Advice contemplated in Section 6.5.      
            (b) Indemnification by Investors. Each Investor shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Investor furnished to
the Company by such Investor expressly for use therein, or to the extent that
such information relates to such Investor or such Investor's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (ii) in the case of an occurrence of an event of the type specified in
Section 6.2(c)(v), 6.2(c)(vi) or 6.2(c)(vii), the use by such Investor of an
outdated or defective Prospectus after the Company has notified such Investor in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Investor of the Advice contemplated in Section 6.5. In no event shall the
liability of any selling Investor hereunder be greater in amount than the dollar
amount of the net proceeds received by such Investor upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
            (c) Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
      An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, however, that the Indemnifying Party shall
not, in connection with any one such Proceeding, be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties, which firm shall be appointed by a majority of such
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of such Indemnified Party, effect any settlement of
any pending Proceeding in respect of which any Indemnified Party is a party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
Proceeding.
      All reasonable fees and expenses of such Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section 6.4(c)) shall be paid to such Indemnified Party,
as incurred, within 20 Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
            (d) Contribution. If a claim for indemnification under Section
6.4(a) or Section 6.4(b) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 6.4(d) was
available to such party in accordance with its terms.
      The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
      The indemnity and contribution agreements contained in this Section 6 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
      5 Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Investor further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
6.2(c)(v), 6.2(c)(vi) or 6.2(c)(vii), such Investor will discontinue disposition
of such Registrable Securities under the Registration Statement until such
Investor's receipt of the copies of the supplemented Prospectus and/or amended
Registration Statement contemplated by Section 6.2(j), or until it is advised in
writing (the "Advice") by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
      6 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated by the SEC under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Investor written notice of
such determination and if, within ten days after receipt of such notice, any
such Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Investor requests to be registered. Notwithstanding the foregoing, in the event
that, in connection with any underwritten public offering, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock that may be included in the Registration Statement because, in such
underwriter(s)' judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then the Company shall be obligated
to include in such Registration Statement only such limited portion of the
Registrable Securities with respect to which such Investor has requested
inclusion hereunder as the underwriter shall permit; provided, however, that (i)
the Company shall not exclude any Registrable Securities unless the Company has
first excluded all outstanding securities, the holders of which are not
contractually entitled to inclusion of such securities in such Registration
Statement or are not contractually entitled to pro rata inclusion with the
Registrable Securities and (ii) after giving effect to the immediately preceding
proviso, any such exclusion of Registrable Securities shall be made pro rata
among the Investors seeking to include Registrable Securities and the holders of
other securities having the contractual right to inclusion of their securities
in such Registration Statement by reason of demand registration rights, in
proportion to the number of Registrable Securities or other securities, as
applicable, sought to be included by each such Investor or other holder. If an
offering in connection with which an Investor is entitled to registration under
this Section 6.7 is an underwritten offering, then each Investor whose
Registrable Securities are included in such Registration Statement shall, unless
otherwise agreed by the Company, offer and sell such Registrable Securities in
an underwritten offering using the same underwriter or underwriters and, subject
to the provisions of this Agreement, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering.
ARTICLE VII
MISCELLANEOUS
      1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided, however, that no such termination will affect the right of any party
to sue for any breach by the other party (or parties).
      2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of their applicable Securities.
      3 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing Date, and without further consideration, the Company will
execute and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
      4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 7.4 prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 7.4 on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of deposit with a nationally recognized overnight courier service and
(d) upon actual receipt by the party to whom such notice is required to be
given. The addresses and facsimile numbers for such notices and communications
are those set forth on the signature pages hereof, or such other address or
facsimile number as may be designated in writing hereafter, in the same manner,
by any such Person.
      5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Investors under Article VI may
be given by Investors holding at least a majority of the Registrable Securities
to which such waiver or consent relates.
      6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
      7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the "Investors." Notwithstanding anything to the contrary herein,
Securities may be assigned to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.
      8 No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Section 6.4 directly against the parties with obligations thereunder.
      9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY
INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY
AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
      10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.
      11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
      12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
      13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company's
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to such Seller, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
      14 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
      15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.
      16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
      17 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
      18 Independent Nature of Investors' Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary that may have been made
or given by any other Investor or by any agent or employee of any other
Investor, and no Investor or any of its agents or employees shall have any
liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no other Investor will be acting as agent of such Investor in
connection with monitoring its investment hereunder. Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.
[SIGNATURE PAGES TO FOLLOW]
      
      IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
CAMBRIDGE DISPLAY TECHNOLOGY, INC.

By:                
Name: Stephen Chandler        
Title: Vice-President, Legal and Intellectual Property
Address for Notice:

Cambridge Display Technology, Inc.
c/o Cambridge Display Technology Limited
Building 2020
Cambourne Business Park
Cambridgeshire, CB3 6DW
Great Britain
Facsimile: +44 (0) 1954 713600
Telephone: +44 (0) 1954 713620
Attn: Stephen Chandler

      
Investor Signature Page
      By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of December 20, 2005 (the "Purchase
Agreement") between Cambridge Display Technology, Inc. and each of such
Investors (as defined therein), as to the number of shares of Common Stock and
the number of their Warrant Shares set forth on Exhibit A hereto and authorizes
this signature page to be attached to the Purchase Agreement or counterparts
thereof.
Name of Investor:
                

By:                 
        Name:
        Title:

Address:         
                
                
Telephone No.: _________________________        
Facsimile No.:         
Number of Securities:         
Aggregate Purchase Price: $        
Agreed to and accepted this
20 day of December, 2005
[INVESTOR NAME]

By:                         
        Name:
        Title:
      Exhibits:
      A        Schedule of Investors
      B        Instruction Sheet for Investors
      C        Opinion of Company Counsel
      D        Transfer Agent Instructions
      E        Form of Warrant
      Schedules:
      
      3.1(a)        Subsidiaries
      3.1(f)        Capitalization
      3.1(h)        Material Changes
Exhibit A
Schedule of Investors
      
Investor
Common Shares
Warrant Shares
Purchase Price
















































TOTAL
2,187,500
656,250
$17,500,000



      
Exhibit B
INSTRUCTION SHEET FOR INVESTOR
(to be read in conjunction with the entire Securities Purchase Agreement)
A.        Complete the following items in the Securities Purchase Agreement:
1.        Complete and execute the Investor Signature Page. The Agreement must
be executed by an individual authorized to bind the Investor.
2.        Exhibit B-1 - Stock Certificate Questionnaire:
Provide the information requested by the Stock Certificate Questionnaire;
3.        Exhibit B-2 - Registration Statement Questionnaire:
Provide the information requested by the Registration Statement Questionnaire.
4.        Exhibit B-3 - Investor Certificate:
Provide the information requested by the Certificate for Corporate, Partnership,
Trust, Foundation and Joint Investors (B-3).
5.        Return, via facsimile, the signed Securities Purchase Agreement,
including the properly completed Exhibits B-1 through B-3, to:

Cambridge Display Technology, Inc.
c/o Cambridge Display Technology Limited
Building 2020
Cambourne Business Park
Cambridgeshire, CB3 6DW
Great Britain
Facsimile: +44 (0) 1954 713600
Telephone: +44 (0) 1954 713620
Attn: Stephen Chandler

        with copies to:

Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, New York 10036
Facsimile: (212) 858-1500
Telephone: (212) 858-1000
Attn: Todd W. Eckland, Esq.

and:

Brown Raysman Millstein Felder & Steiner
900 Third Avenue
New York, New York 10022
Facsimile: (212) 895-2900
Telephone: (212) 895-2110
Attn: Stuart Bressman, Esq.

6.        After completing instruction number 5 above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-3 to:

Cambridge Display Technology, Inc.
c/o Cambridge Display Technology Limited
Building 2020
Cambourne Business Park
Cambridgeshire, CB3 6DW
Great Britain
Facsimile: +44 (0) 1954 713600
Telephone: +44 (0) 1954 713620
Attn: Stephen Chandler

with copies to:

Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, New York 10036
Facsimile: (212) 858-1500
Telephone: (212) 858-1000
Attn: Todd W. Eckland, Esq.

and:

Brown Raysman Millstein Felder & Steiner
900 Third Avenue
New York, New York 10022
Facsimile: (212) 895-2900
Telephone: (212) 895-2110
Attn: Stuart Bressman, Esq.


B.        Instructions regarding the transfer of funds for the purchase of
Securities are:

      
Exhibit B-1
CAMBRIDGE DISPLAY TECHNOLOGY, INC.
STOCK CERTIFICATE QUESTIONNAIRE
      

Please provide us with the following information:

1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
        
2.
The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:
        
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to item 1 above:
        


        


        


        


        
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
        
      
Exhibit B-2
CAMBRIDGE DISPLAY TECHNOLOGY, INC.
REGISTRATION STATEMENT QUESTIONNAIRE
In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
1.         Please state your organization's name exactly as it should appear in
the Registration Statement:
______________________________________________________________________
Except as set forth below, your organization does not hold any equity securities
of the Company on behalf of another person or entity.
State any exceptions here:
______________________________________________________________________
2. Address of your organization:
______________________________________________________
______________________________________________________
Telephone: __________________________
Fax: ________________________________
Contact Person: _______________________
3. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
(Include any relationships involving you or your affiliates, officers,
directors, or principal equity holders (5% or more) that has held any position
or office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.)
Yes _____ No _____
If yes, please indicate the nature of any such relationship below:
4. Are you the beneficial owner of any other securities of the Company? (Include
any equity securities that you beneficially own or have a right to acquire
within 60 days after the date hereof, and as to which you have sole voting
power, shared voting power, sole investment power or shared investment power.)
Yes _____ No _____
If yes, please describe the nature and amount of such ownership as of a recent
date.
______________________________________________________________________
______________________________________________________________________
5. If you are an entity, does any natural person have voting or investment power
over the shares held by you?
_______         Yes                        _______         No
If so, please state the person's or persons' names(s):
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
6. Except as set forth below, you wish that all the shares of the Company's
common stock beneficially owned by you or that you have the right to acquire
from the Company in connection with the Securities Purchase Agreement be offered
for your account in the Registration Statement.
State any exceptions here:
______________________________________________________________________
______________________________________________________________________
7. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?
Yes _____ No _____
If yes, please describe the nature and amount of such arrangements.

NASD Questions
1. Are you (i) a "member"1 of the National Association of Securities Dealers,
Inc. (the "NASD"), (ii) an "affiliate"2 of a member of the NASD, (iii) a "person
associated with a member" or an "associated person of a member"3 of the NASD or
(iv) an immediate family member4 of any of the foregoing persons? If yes, please
identify the member and describe such relationship (whether direct or indirect),
and please respond to Question Number 2 below; if no, please proceed directly to
Question Number 3.
2. If you answered "yes" to Question Number 1, please furnish any information as
to whether any such member intends to participate in any capacity in the private
placement, including the details of such participation:
Description:
______________________________________________________________________
______________________________________________________________________
3. Are you or have you been an "underwriter or related person"5 or a person
associated with an underwriter or related person, including, without limitation,
with respect to the proposed public offering? If yes, please identify the
underwriter or related person and describe such relationship (whether direct or
indirect).
Yes _____ No _____
Description:
______________________________________________________________________
______________________________________________________________________
4. If known, please describe in detail any underwriting compensations,
arrangements or dealings entered into during the previous twelve months, or
proposed to be consummated in the next twelve months, between (i) any
underwriter or related person, member of the NASD, affiliate of a member of the
NASD, person associated with a member or associated person of a member of the
NASD or any immediate family member thereof, on the one hand, and (ii) the
Company, or any director, officer or stockholder thereof, on the other hand,
which provides for the receipt of any item of value and/or the transfer of any
warrants, options or other securities from the Company to any such person (other
than the information relating to the arrangements with any investment firm or
underwriting organization which may participate in the proposed public
offering).
Description:
______________________________________________________________________
______________________________________________________________________
5. Have you purchased the securities in the ordinary course of business?
Yes _____ No _____

ACKNOWLEDGEMENT
      The undersigned hereby agrees to notify the Company promptly of any
changes in the foregoing information which should be made as a result of any
developments, including the passage of time. The undersigned also agrees to
provide the Company and the Company's counsel any and all such further
information regarding the undersigned promptly upon request in connection with
the preparation, filing, amending, and supplementing of the Registration
Statement (or any prospectus contained therein). The undersigned hereby consents
to the use of all such information in the Registration Statement.
      The undersigned understands and acknowledges that the Company will rely on
the information set forth herein for purposes of the preparation and filing of
the Registration Statement.
      The undersigned understands that the undersigned may be subject to serious
civil and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto and agrees to notify the Company immediately of any
misstatement of a material fact in the Registration Statement or the omission of
any material fact necessary to make the statements contained therein not
misleading.
      Dated: __________
      ______________________________
      Name
      ______________________________
      Signature
      ______________________________
      Name and Title of Signatory

Exhibit B-3
CAMBRIDGE DISPLAY TECHNOLOGY, INC.
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
      If the investor is a corporation, partnership, limited liability company,
trust, pension plan, foundation, joint Investor (other than a married couple) or
other entity, an authorized officer, partner, or trustee must complete, date and
sign this Certificate.
CERTIFICATE
      The undersigned certifies that the representations and responses below are
true and accurate:
      (a)        The investor has been duly formed and is validly existing and
has full power and authority to invest in the Company. The person signing on
behalf of the undersigned has the authority to execute and deliver the
Securities Purchase Agreement on behalf of the Investor and to take other
actions with respect thereto.
      (b)        Indicate the form of entity of the undersigned:
            ____        Limited Partnership
            ____        General Partnership
            ____        Limited Liability Company
            ____        Corporation
            ____        Revocable Trust (identify each grantor and indicate
under what circumstances the trust is revocable by the grantor):         
                
                
                
(Continue on a separate piece of paper, if necessary.)
            ____        Other type of Trust (indicate type of trust and, for
trusts other than pension trusts, name the grantors and beneficiaries):         
                
                
                
(Continue on a separate piece of paper, if necessary.)
            ____        Other form of organization (indicate form of
organization (        
                ).
      (c)        Indicate the approximate date the undersigned entity was
formed:         .
      (d)        In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as an investor in the Company.
___        1.        a bank as defined in Section 3(a)(2) of the Securities Act,
or any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;
___        2.        a broker or dealer registered pursuant to Section 15 of the
Exchange Act;
___        3.        an insurance company as defined in Section 2(13) of the
Securities Act;
___        4.        an investment company registered under the Investment
Company Act of 1940, as amended, or a business development company as defined in
Section 2(a)(48) of such Act;
___        5.        a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;
___        6.        a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;
___        7.        an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;
___        8.        a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended;
___        9.        an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;
___        10.        a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Exchange Act;
___        11.        an entity in which all of the equity owners qualify under
any of the above subparagraphs. If the undersigned belongs to this investor
category only, list the equity owners of the undersigned, and the investor
category which each such equity owner satisfies:         
                          
                          
                          
                  (Continue on a separate piece of paper, if necessary.)
      Please set forth in the space provided below the (i) states, if any, in
the U.S. in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, (ii)
state(s), if any, in which you are incorporated or otherwise organized and (iii)
state(s), if any, in which you pay income taxes.
                          
                          
                          

Dated:         , 2005
                
Name of investor
                
Signature and title of authorized officer, partner or trustee
      
Exhibit C
OPINION OF COMPANY COUNSEL
      1.        The Company is duly incorporated, validly existing and in good
standing under the Delaware General Corporation Law and has the corporate power
to own and lease the properties it purports to own and lease, to conduct the
business in which it is engaged and to execute and deliver, and to perform its
obligations under, this Agreement, including to issue and deliver the Common
Shares and the Warrants hereunder.
      2.        This Agreement has been duly authorized, executed and delivered
by the Company.
      3.        The Common Shares have been duly authorized and, upon issuance
and delivery thereof and payment therefor pursuant to this Agreement, will be
validly issued, fully paid and non-assessable. The Warrant Shares have been duly
authorized, and if issued upon the exercise of the Warrants on the Closing Date
in accordance with the terms of the Warrants, the Warrant Shares would be
validly issued, outstanding, fully paid and nonassessable.
      4.        The issuance of the Common Shares will not be subject to any
preemptive or similar rights of any securityholder of the Company under the
Delaware General Corporation Law or the Second Amended and Restated Certificate
of Incorporation of the Company.
      5.        Neither the execution and delivery of, nor the performance of
the Company's obligations under, this Agreement, including the issuance and
delivery of the Common Shares and the Warrants, by the Company will violate or
conflict with, result in a breach of, or constitute a default under, (a) the
Second Amended and Restated Certificate of Incorporation or the Amended and
Restated By-Laws of the Company or (b) any federal law of the United States of
America or the Delaware General Corporation Law applicable to the Company that
in our experience is generally applicable to transactions of the type
contemplated by this Agreement.
      6.        Except for compliance with the securities or blue sky laws of
the State of Delaware, as to which we express no opinion, and registration of
the Shares under the Securities Act, no approval, authorization or other action
by any governmental authority of the United States of America or filing with any
such authority (other than any filing solely for information purposes or to
obtain action that is not the subject of governmental discretion) that has not
been obtained or accomplished is required by the Company for the valid execution
and delivery of, or the performance of its obligations under, this Agreement, by
the Company, including the issuance and delivery of the Common Shares and the
Warrants by the Company thereunder.
      7.        Based in part on the representations and warranties and
covenants of the Investors set forth in Sections 3.2 and 4.1 of this Agreement,
the offer and sale of the Common Shares and the Warrants pursuant to the terms
of this Agreement are exempt from the registration requirements of the
Securities Act.
      
Exhibit D
TRANSFER AGENT INSTRUCTIONS
      
December [__], 2005

The Bank of New York
Restricted Securities
101 Barclay Street 11W
New York, New York 10286

Attention: Stacy M. Dawkins

Ladies and Gentlemen:

      Reference is made to that certain Securities Purchase Agreement, dated as
of December 20, 2005 (the "Agreement"), by and among Cambridge Display
Technology, Inc., a Delaware corporation (the "Company"), and the investors
named on Exhibit A attached thereto (collectively, the "Holders"), pursuant to
which the Company is issuing shares of its Common Stock, par value $0.01 per
share (the "Common Stock"), and warrants to purchase shares of Common Stock (the
"Warrants") to the Holders.
      
      This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time) to
issue certificates representing (a) the shares of the Common Stock issued
pursuant to the Agreement (the "Common Shares") upon transfer or resale thereof
in accordance with the terms thereof and (b) the shares of the Common Stock
issued upon the exercise of the Warrants (the "Warrant Shares") to or upon the
order of a Holder from time to time upon delivery to you of a properly completed
and duly executed Notice of Exercise, in the form attached to the Warrants,
which has been acknowledged by the Company as indicated by the signature of a
duly authorized officer of the Company thereon.
      You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company's legal counsel that either (i) a
registration statement covering the resale of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the "SEC") under the Securities Act of 1933, as amended (the "Securities Act"),
or (ii) sales of the Common Shares or the Warrant Shares may be made in
conformity with Rule 144 under the Securities Act ("Rule 144"), (b) if
applicable, a copy of such registration statement and (c) notice from legal
counsel to the Company or any Holder that a transfer of Common Shares or the
Warrant Shares has been effected either pursuant to such registration statement
(and a prospectus delivered to the transferee, unless such a prospectus is
deemed to have been delivered pursuant to Rule 172 under the Securities Act) or
pursuant to Rule 144, then, unless otherwise required by law, within three (3)
business days of your receipt of the notice referred to in clause (c) above, you
shall issue the certificates representing the Common Shares or the Warrant
Shares, as the case may be, so sold to the transferees registered in the names
of such transferees, and such certificates shall not bear any legend restricting
transfer of the Common Shares or the Warrant Shares, as the case may be, thereby
and should not be subject to any stop-transfer restriction.
      A form of written confirmation (to be used in connection with any sale)
from the Company's legal counsel that a registration statement covering resales
of the Common Shares and the Warrant Shares has been declared effective by the
SEC under the Securities Act is attached hereto as Annex I.
      Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a
third-party beneficiary to these instructions.
      Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.
Very truly yours,
CAMBRIDGE DISPLAY TECHNOLOGY, INC.
By:                 
        Name: Stephen Chandler
        Title: Vice-President, Legal and Intellectual         Property
THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this [__] day of December, 2005
THE BANK OF NEW YORK
By:                 
        Name:         
        Title:         
Enclosures

Annex I
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

[_____], 2006

The Bank of New York
Restricted Securities
101 Barclay Street 11W
New York, New York 10286

Attention: Stacy M. Dawkins

Ladies and Gentlemen:
      
      Reference is made to that certain Securities Purchase Agreement, dated as
of December 20, 2005 (the "Agreement"), by and among Cambridge Display
Technology, Inc., a Delaware corporation (the "Company"), and the investors
named on Exhibit A attached thereto (collectively, the "Holders"), pursuant to
which the Company is issuing shares of its Common Stock, par value $0.01 per
share (the "Common Stock"), and warrants to purchase shares of the Common Stock
(the "Warrants") to the Holders.
      Pursuant to the Agreement, the Company has agreed, among other things, to
register the resale of the Registrable Securities (as defined in the Agreement),
including the shares of Common Stock issuable upon exercise of the Warrants
under the Securities Act of 1933, as amended (the "Securities Act"). In
connection with such agreement, on [_____], 2006, the Company filed a
Registration Statement on Form S-3 (File No. 333-[_____]) (the "Registration
Statement") with the Securities and Exchange Commission (the "SEC") relating to
the Registrable Securities, which names each of the Holders (or transferees
thereof) as a selling stockholder thereunder.
      In connection with the foregoing, I advise you that a member of the SEC's
staff has advised us by telephone that the SEC has entered an order declaring
the Registration Statement effective under the Securities Act at [_____] on
[_____], 2006, and I have no knowledge, after telephonic inquiry of a member of
the SEC's staff, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the Securities Act pursuant to the Registration Statement.
      Very truly yours,
      [Legal Counsel]
      By:_____________________
cc: [List Names of Holders]

Exhibit E
FORM OF WARRANT
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
CAMBRIDGE DISPLAY TECHNOLOGY, INC.
WARRANT TO PURCHASE COMMON STOCK
December [__], 2005
Void After December [__], 2010
      This certifies that, for value received, [___________], or assigns (the
"Holder" ), is entitled to subscribe for and purchase at the Exercise Price (as
defined below) from Cambridge Display Technology, Inc., a Delaware corporation,
with a registered office at 160 Greentree Drive, Suite 101, Dover, Delaware
19904 (the "Company" ), up to [_____] shares of the Common Stock, par value
$0.01 per share, of the Company (the "Common Stock" ).
      1.        Definitions.        As used herein, the following terms shall
have the following respective meanings:
            (a)        "Exercise Period" shall mean the period commencing with
the date that is 180 days after the date hereof and ending five years from the
date hereof, unless sooner terminated as provided below.
            (b)        "Exercise Price" shall mean $12.00 per share, subject to
adjustment pursuant to Section 5.
            (c)        "Warrant Shares" shall mean the shares of the Common
Stock issuable upon exercise of this Warrant.
      2.        Exercise of Warrant.        The rights represented by this
Warrant may be exercised in whole or in part at any time during the Exercise
Period, by delivery of the following to the Company at its address set forth for
notices in the Purchase Agreement (or at such other address as it may designate
by notice in writing to the Holder):
            (a)        an executed Notice of Exercise in the form attached
hereto;
            (b)        payment of the Exercise Price either (i) in cash or by
check or (ii) pursuant to Section 2.1; and
            (c)        this Warrant.
      Certificates for shares purchased hereunder shall be transmitted by the
transfer agent of the Company to the Holder by crediting the account of the
Holder's prime broker with The Depository Trust Company through its Deposit
Withdrawal Agent Commission system if the Company is a participant in such
system (and so long as the legend may be removed in accordance with Section
4.1(b) of the Securities Purchase Agreement dated December [__], 2005 between
the Company and each of the purchasers indicated on the signature pages thereto
(the "Purchase Agreement") and otherwise by physical delivery to the address
specified by the Holder in the Notice of Exercise within five business days from
the delivery to the Company of the Notice of Exercise, surrender of this Warrant
and payment of the aggregate Exercise Price as set forth above. This Warrant
shall be deemed to have been exercised on the date the Exercise Price is
received by the Company. The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date this Warrant has been exercised by payment to the Company of the Exercise
Price.
      The person in whose name any certificate or certificates for Warrant
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
      2.1        Net Exercise. Notwithstanding any provisions herein to the
contrary, if during the Exercise Period the fair market value of one share of
the Common Stock is greater than the Exercise Price (at the date of calculation
as set forth below), in lieu of exercising this Warrant by payment of cash or by
check, the Holder may elect to receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise in which event the Company shall issue to the Holder
a number of shares of Common Stock computed using the following formula:
X = Y (A-B)
A
Where        X        =         the number of shares of Common Stock to be
issued to the Holder
Y=        the number of shares of Common Stock purchasable under this Warrant
or, if only a portion of this Warrant is being exercised, the portion of this
Warrant being canceled (at the date of such calculation)
A=        the fair market value of one share of the Company's Common Stock (at
the date of such calculation)
B=        the Exercise Price (as adjusted to the date of such calculation)
      For purposes of the above calculation, the "fair market value" of one
share of Common Stock shall mean (i) the average of the closing sales prices for
the shares of Common Stock on the Nasdaq National Market or other trading market
where such security is listed or traded as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg Financial
Markets is not then reporting sales prices of such security) (collectively,
"Bloomberg") for the 10 consecutive trading days immediately preceding such
date, (ii) if the Nasdaq National Market is not the principal trading market for
the shares of Common Stock, the average of the reported sales prices reported by
Bloomberg on the principal trading market for the Common Stock during the same
period or, if there is no sales price for such period, the last sales price
reported by Bloomberg for such period or (iii) if neither of the foregoing
applies, the last sales price of such security in the over-the-counter market on
the pink sheets or bulletin board for such security as reported by Bloomberg or,
if no sales price is so reported for such security, the last bid price of such
security as reported by Bloomberg or (iv) if fair market value cannot be
calculated as of such date on any of the foregoing bases, the fair market value
shall be as determined by the Board of Directors of the Company in the exercise
of its good faith judgment.
      2.2        Issuance of New Warrants. Upon any partial exercise of this
Warrant, the Company, at its expense, will forthwith and, in any event within
five business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the number of shares of Common Stock remaining available for
purchase under this Warrant.
      2.3        Payment of Taxes and Expenses. The Company shall pay any
recording, filing, stamp or similar tax that may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (a) any Warrant Shares purchased upon
exercise of this Warrant or (b) new or replacement warrants in the Holder's name
or the name of any transferee of all or any portion of this Warrant.
      3.        Covenants of the Company.
      3.1        Covenants as to Warrant Shares. The Company covenants and
agrees that all Warrant Shares that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
      3.2        No Impairment. Except and to the extent as waived or consented
to by the Holder, the Company will not, by amendment of its Second Amended and
Restated Certificate of Incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
this Warrant and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
impairment.
      3.3        Notices of Record Date and Certain Other Events. In the event
of any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend which is the same as cash
dividends paid in previous quarters) or other distribution, the Company shall
mail to the Holder, at least 20 days prior to the date on which any such record
is to be taken for the purpose of such dividend or distribution, a notice
specifying such date. In the event of any voluntary dissolution, liquidation or
winding up of the Company, the Company shall mail to the Holder, at least 20
days prior to the date of the occurrence of any such event, a notice specifying
such date.
      4.        Disposition of Warrant and Warrant Shares. (a) The Holder
understands and agrees that (i) this Warrant and the Warrant Shares are subject
to restrictions on their transfer set forth in Section 4.1 of the Purchase
Agreement and (ii) subject to Section 4.1 of the Purchase Agreement, all
certificates evidencing the Warrant Shares to be issued to the Holder must bear
the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
      (b)        Subject to applicable laws and the restriction on transfer set
forth on the first page of this Warrant and set forth in Section 4.1 of the
Purchase Agreement, this Warrant and all rights hereunder are transferable, by
the Holder in person or by duly authorized attorney, upon delivery of this
Warrant and the form of assignment attached hereto to any transferee designated
by Holder. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company and its counsel.
      5.        Adjustment of Exercise Price and Number of Warrant Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (a) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (b) subdivide its outstanding shares of
Common Stock into a greater number of shares, (c) combine its outstanding shares
of Common Stock into a smaller number of shares of Common Stock or (d) issue any
shares of its capital stock in a reclassification of the Common Stock, then the
number of Warrant Shares purchasable upon exercise of this Warrant immediately
prior thereto shall be adjusted so that the Holder shall be entitled to receive
the kind and number of Warrant Shares or other securities of the Company that it
would have owned or have been entitled to receive had this Warrant been
exercised in advance thereof. Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company that are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price per Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing such product by the number of Warrant Shares or other securities of the
Company resulting from such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event..
      6.        Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Warrant Share by such fraction..
      7.        Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock), or sell,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ("Other
Property"), are to be received by or distributed to the holders of Common Stock
of the Company, then the Holder shall have the right thereafter to receive upon
exercise of this Warrant, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of Warrant Shares
for which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 7. For purposes of
this Section 7, "common stock of the successor or acquiring corporation" shall
include stock of such corporation of any class that is not preferred as to
dividends or assets over any other class of stock of such corporation and that
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities that are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 7 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.
      8.        No Stockholder Rights. This Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company.
      9.        Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
      10.        Notices, etc. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid or (d) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
Company at the address listed on the signature page hereto and to Holder at the
applicable address set forth on the applicable signature page to the Purchase
Agreement or at such other address as the Company or Holder may designate by 10
days advance written notice to the other parties hereto.
      11.        Acceptance. Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.
      12.        Governing Law. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by the laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


      IN WITNESS WHEREOF , the Company has caused this Warrant to be executed by
its duly authorized officer as of December ____, 2005.
CAMBRIDGE DISPLAY TECHNOLOGY, INC.
By:                                                        
Name:        Stephen Chandler
Title:        Vice-President, Legal and Intellectual
Property
Address:        c/o Cambridge Display Technology
Limited
Building 2020
Cambourne Business Park
Cambridgeshire, CB3 6DW
Great Britain


NOTICE OF EXERCISE
TO: Cambridge Display Technology, Inc.
(1)        [   ]        The undersigned hereby elects to purchase shares of the
Common Stock of Cambridge Display Technology, Inc. (the "Company" ) pursuant to
the terms of the attached Warrant, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.
[   ]        The undersigned hereby elects to purchase shares of Common Stock of
the Company pursuant to the terms of the net exercise provisions set forth in
Section 2.1 of the attached Warrant and shall tender payment of all applicable
transfer taxes, if any.

(2)        Please issue a certificate or certificates representing such shares
of Common Stock of the Company in the name of the undersigned or in such other
name as is specified below:

______________________________________
(Name)

______________________________________
(Address)

(3)        In connection with its exercise of the attached Warrant to purchase
such shares of Common Stock of the Company, the undersigned represents and
warrants to the Company as to the matters set forth in Section 3.2 of the
Purchase Agreement to the extent such matters relate to such shares and
acknowledges its covenants relating thereto set forth in Section 4.1 of the
Purchase Agreement.
        __________________        __________________________________        
(Date)                                (Signature)
__________________________________        
                (Print name)                


ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
For value received, the attached Warrant and all rights evidenced thereby are
hereby assigned to

Name:                
(Please Print)
Address:                
(Please Print)

Dated:_______________________                ,
20                                
Holder's                
Signature:____________________                        
Holder's                
Address:_____________________                        
                                ____
____________________________
NOTE : The signature to this Assignment Form must correspond with the name as it
appears on the face of the attached Warrant, without alteration or enlargement
or any change whatever. Officers of corporations and those acting in a fiduciary
or other representative capacity should file proper evidence of authority to
assign the attached Warrant.


Schedule 3.1(a)
SUBSIDIARIES*
The Company has the following Subsidiaries (with its percentage ownership of
equity interests specified):
(a) CDT Holdings Limited (100%);
(b) Cambridge Display Technology Limited ("CDT Limited") (100%);
(c) CDT Licensing Limited (100%);
(d) Opsys Limited (100%); and
(e) CDT Oxford Limited (100%).
__________________
*                The Company does not consider Sumation Company Limited
("Sumation"), a limited liability company organized under the laws of Japan, to
be a Subsidiary. Sumation was formed pursuant to a joint venture agreement
between CDT Limited and Sumitomo Chemical Company Limited, each of which has a
50% voting and ownership interest in Sumation.

Schedule 3.1(f)
CAPITALIZATION

Authorized
Issued and Outstanding
Common Stock
100,000,000
19,485,483
Preferred Stock
46,667
0
Common Stock Warrants
3,218 shares of Common Stock are reserved for issuance
Warrant rights exercisable for up to 3,218 shares of Common Stock are currently
issued and outstanding
Amended and Restated Stock Incentive Plan (options to purchase Common Stock)
433, 750 shares of Common Stock are reserved for issuance
options exercisable for up to 433, 750 shares of Common Stock are currently
issued and outstanding
2004 Stock Incentive Plan (options to purchase Common Stock)
1,155,410 shares of Common Stock are reserved for issuance
options exercisable for up to 281,182 shares of Common Stock are currently
issued and outstanding
Special Bonus Plan
1,200,000 restricted stock units are reserved for issuance
1,195,401 restricted stock units are issued and outstanding
Shareholder Rights Plan
None


Schedule 3.1(h)
MATERIAL CHANGES

On November 9, 2005, CDT Limited entered into a joint venture agreement with
Sumitomo Chemical Company Limited to form Sumation, pursuant to which CDT
Limited may be required to fund in part the operations of Sumation.
    1         NASD defines a "member" as any broker or dealer admitted to
membership in the NASD, or any officer or partner or branch manager of such a
member, or any person occupying a similar status or performing a similar
function for such a member.
    2         The term "affiliate" means a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is in
common control with, the person specified. Persons who have acted or are acting
on behalf of or for the benefit of a person include, but are not necessarily
limited to, directors, officers, employees, agents, consultants and sales
representatives. The following should apply for purposes of the foregoing:
              (i)          a person should be presumed to control a Member if
the person beneficially owns 10% or more the outstanding voting securities of a
Member which is a corporation, or beneficially owns a partnership interest in
10% or more of the distributable profits or losses of a Member which is a
partnership;
              (ii)          a Member should be presumed to control a person if
the Member and Persons Associated With a Member beneficially own 10% or more of
the outstanding voting securities of a person which is a corporation, or
beneficially own a partnership interest in 10% or more of the distributable
profits or losses of a person which is a partnership;
              (iii)          a person should be presumed to be under common
control with a Member if:
              (1) the same person controls both the Member and another person by
beneficially owning 10% or more of the outstanding voting securities of a Member
or person which is a corporation, or by beneficially owning a partnership
interest in 10% or more of the distributable profits or losses of a Member or
person which is a partnership; or
              (2) a person having the power to direct or cause the direction of
the management or policies of the Member or such person also has the power to
direct or cause the direction of the management or policies of the other entity
in question.
    3         The NASD defines a "person associated with a member" or an
"associated person of a member" as being every sole proprietor, partner, equity
owner, officer, director or branch manager of any member, or any natural person
occupying a similar status or performing similar functions, or any natural
person engaged in the investment banking or securities business who directly or
indirectly controls or is controlled by such member (for example, any employee),
whether or not any such person is registered or exempt from registration with
the NASD.
    4         Immediate family includes parents, mother-in-law, father-in-law,
husband or wife, brother or sister, brother-in-law or sister-in-law, son-in-law
or daughter-in-law, and children, or any other person who is supported, directly
or indirectly, to a material extent, by a person associated with a member of the
NASD or any other broker/dealer.
    5         The term "underwriter or related person" includes underwriters,
underwriters' counsel, financial consultants and advisors, finders, members of
the selling or distribution group, and any and all other persons associated with
or related to any of such persons, including members of the immediate family of
such persons.
      ??
      
      ??
      
      ??
      
      ??
      
        -8-
PIPE - Stock Purchase Agreement for SEC.doc
      
EXECUTION VERSION
      

PIPE - Stock Purchase Agreement for SEC.doc
      
       2
500056429v9
      

      

      

      

      

500056429v9


      

500056429v9


500056429v9
      
7
500056429v9
      

500056429v9
      
